Whitfield, C. J.,
delivered the opinion of the court.
The court below properly overruled relator’s motion to exclude all evidence in relation to voters voting out of the wards of their residence. It was perfectly competent for the legislature to declare, as it did in § 3028 of the code of 1892, -that voters should vote in the wards of their residence. Section 245 of the constitution expressly authorized it. It was “an additional qualification,” not in conflict with the constitution. But it was just as clearly violative of sec. 241 and sec. 242 of the constitution for the legislature, in said § 3028, to add as a qualification to the right to vote in a municipal election, residence for one year before registering. That ivas • adding a qualification in direct conflict with sec. 241 and sec. 242 of the constitution, which-relate to municipal elections as well as state and county elections. One presenting himself for registration takes the oath prescribed in sec. 242, and by it answers, not that he has, at the time he takes the. oath, resided one year in the city preceding the ensuing election, but that he will have so resided for one year, etc., the latter clause of sec. 242 plainly adapting the *9form of oath set out therein, to so read in city registration. Section 251 of the constitution, which applies to all elections (Bew’s case, 71 Miss., 1), plainly shows that if one applying to register, more than four months before the election, has not then resided one year in the city, but will have so resided for-one year before the election, he is entitled to be registered and to vote.
On cross-appeal, we deem it necessary only to say that we think the second, seventh, eighth, tenth, twelfth, and thirteenth instructions asked by defendant, as well as the unnumbered instruction refused to defendant, all announced correct propositions of law, and should have been given.

It follows that the judgment, both on the direct appeal and the cross-appeal, is affirmed.